Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 10, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

  141686 & (57)(58)                                                                                    Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                     SC: 141686                        Alton Thomas Davis,
  In re BRATCHER, Minors.                                            COA: 295727                                          Justices
                                                                     Allegan CC Family Division:
                                                                     09-044959-NA

  _________________________________________/

         On order of the Court, the motions for leave to file briefs amicus curiae are
  GRANTED. The application for leave to appeal the July 29, 2010 judgment of the Court
  of Appeals is considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court. We do not resolve the issue raised
  by respondent mother and the amici concerning whether the assumption of jurisdiction
  over a child based on the admissions of one parent could ever violate the due process
  rights of another parent who objects to jurisdiction. In this case, respondent mother’s
  own admissions to the petitions provided sufficient grounds for jurisdiction over the
  children.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 10, 2010                   _________________________________________
         s1207                                                                  Clerk